                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2187

-------------------------------------------------
THIS DOCUMENT RELATES TO

Joan Mello v. C.R. Bard, Inc., et al.                             2:12-cv-06755

                            MEMORANDUM OPINION AND ORDER

         Pending are (1) Defendants’ Motion to Dismiss, filed by Tissue Science

Laboratories Limited and Sofradim Production SAS on March 30, 2018 [ECF No. 18];

and (2) Defendant C.R. Bard, Inc.’s Notice of Joinder in Defendants’ Tissue Science

Laboratories Ltd. and Sofradim Production SAS’s Motion to Dismiss, filed July 17,

2019 [ECF No. 23]. Defendants assert in the first Motion [ECF No. 18], joined by C.

R. Bard, Inc. (“Bard”) [ECF No. 23], that plaintiff’s case should be dismissed with

prejudice for failure to comply with court orders, including the failure to timely

provide the defendants with required pretrial discovery in violation of Pretrial Order

Numbers 27, 28 and 275. Plaintiff, who is pro se, has not responded. It appears from

the docket that the plaintiff’s address is not current.

         On July 10, 2019, the court entered a Show Cause Order directing plaintiff to

show cause on or before July 24, 2019, why the defendants who filed the first motion

should not be dismissed. [ECF No. 22]. The court sent a copy of this order to plaintiff

at her last known address and posted it on the court’s public website. The order was
returned undeliverable to plaintiff. [ECF No. 21]. Plaintiff did not show cause or

otherwise respond.

      The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiff’s failure to respond to the show cause order and otherwise

comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 18] is

GRANTED in part to the extent the moving defendants, joined by Bard, seek

dismissal and DENIED in part insofar as defendants seek dismissal with prejudice.

The court ORDERS that the defendants are dismissed without prejudice. No other

defendants remain and the case is stricken from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:       August 8, 2019
